People v Isreal (2019 NY Slip Op 04201)





People v Isreal


2019 NY Slip Op 04201


Decided on May 29, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
COLLEEN D. DUFFY
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2016-12376
 (Ind. No. 2204/12)

[*1]The People of the State of New York, respondent,
vJohn Isreal, appellant.


Paul Skip Laisure, New York, NY (Michael Arthus of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ann Bordley, and Jayhoun Rezai of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (John G. Ingram, J.), rendered February 11, 2016, convicting him of failure to register or verify as a sex offender, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contentions, the indictment was not jurisdictionally defective. "[T]he indictment effectively charge[d] . . . defendant with the commission of a particular crime and afforded him fair notice of the charges made against him, so that he [could] prepare a defense and . . . avoid subsequent attempts to retry him for the same crime" (People v Welch, 46 AD3d 1228, 1229 [internal quotation marks omitted]; see People v Ray, 71 NY2d 849, 850). By pleading guilty, the defendant forfeited any challenge to nonjurisdictional defects in the indictment (see People v Suber, 19 NY3d 247, 250; People v Skya, 43 AD3d 1190).
LEVENTHAL, J.P., DUFFY, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court